Name: Commission Regulation (EEC) No 2874/82 of 28 October 1982 on the monitoring by the Community of exports of certain steel products to the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307 / 56 Official Journal of the European Communities 1 . 11 . 82 COMMISSION REGULATION (EEC) No 2874 / 82 of 28 October 1982 on the monitoring by the Community of exports of certain steel products to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES , For each export of the products under abovementioned categories , the exporter must make out a certificate on a form conforming to the specimen set out in Annex III and respecting the provisions laid down in Annex IV . 2 . A licence shall be issued within 15 working days of the day of the receipt of the exporter's application . A licence may be issued only until the end of the second month of each calendar quarter . The licence shall be valid for three months from the date of issue . However , export licences shall only be valid for exports to be carried out during the initial period as defined in Article 1 of Regulation (EEC) No 2870 / 82 , or during 1984 or 1985 to which it refers . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2870 / 82 of 21 October 1982 on the restriction of exports of certain steel products to the United States of America (*), and in particular Article 5 ( 6 ) thereof, Whereas : 1 . the putting into force of the Arrangement over a period of time , particularly as regards the distribution of exports , makes it necessary to provide for fixed periods during which licences may be issued ; 2 . to allow for optimum utilization of all the export possibilities provided for in the Arrangement , the licensing system should be drawn up so as to monitor the development of exports as closely as possible ; 3 . it is necessary to authorize the competent authorities of Member States to take the appropriate measures in cases of loss , theft or destruction of a licence or certificate , Nevertheless , where the Commission decides to apply Article 2 (3 ) of Regulation (EEC) No 2870 / 82 :  in cases of anticipated use of licences , exports may be carried out during December 1983 and De ­ cember 1984; the endorsement 'Anticipated issue' shall be stamped on the certificates corresponding to these licences,  in the case of carry-over of licences , the period of validity of licences expiring on 31 December 1983 and 31 December 1984 may be prolonged by two months by the authority which issued them,  where supplementary allocations are made in cases of shortages , licences valid for a period of six months may be issued ; the endorsement 'Special issue' shall be stamjped on the certificates corresponding to these licences . HAS ADOPTED THIS REGULATION : Article 1 1 . For each of the categories of products originating in the Community , such categories being defined in Annex I , export licences as provided for in Article 5 of Regulation (EEC) No 2870 / 82 shall be issued free of charge by the competent authorities in the Member States (hereinafter referred to as 'the issuing authorities'), subject to the conditions provided for by the said Article 5 . Licences shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions laid down in Annex IV . Article 2 At the request of the titular holder of the export licence , and upon production of the licence , the competent authorities of Member States may issue one or several extracts from the export licence . These extracts shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions of Annex IV .( ! ) See page 3 of this Official Journal . 1 . 11 . 82 Official Journal of the European Communities No L 307 /57 competent authority in the Member State which issued them . Extracts may not be used as the basis for issuing further extracts . At the time the extracts are issued , the quantities of products covered by the said extracts shall be deducted from the quantities indicated on the licence from which it has been issued . Extracts shall have the same legal effects as the export licences from which they have been issued and to which they refer . 2 . Unused or partially used licences shall be returned at the latest on the eighth working day of expiry of their period of validity to the authority in the Member State which issued them . Article 6 Article 3 The original of the export licence and certificate must be presented in support of the export declaration to the customs office in the Community in which formalities regarding exports of steel products to the United States of America are completed . This office shall : ( a ) attribute the quantity to be exported from the original of the licence ; (b ) endorse the original and copies of the certificate , return the original to the titular holder of the licence or to his representative so that it may be presented to the customs authorities of the United States of America on importation , keep their own copy and forward the copies destined for the issuing authority of the export licence and the Commission . 1 . Export licences may be transferred in whole or in part by their titular holder (hereinafter referred to as 'the transferer') to other steel undertakings or distribution undertakings (hereinafter referred to as 'the transferees') subject to the conditions laid down in Article 5 ( 3 ) of Regulation (EEC) No 2870 / 82 . 2 . The authority which issued the licence must be informed of such transfer by both the transferer and transferee . That authority shall , without delay , certify the transfer on the export licence or on the extract and inform the Commission . Transfer shall take effect from the date of this certification . 3 . In cases where only a part of an export licence is transferred , an extract from the export licence should be issued in respect of this part . 4 . Where a licence has been transferred to a transferee in a Member State other than that which issued the licence , the authority which certified the transfer shall , without delay , inform the competent authority of the Member State in which the transferee is situated . 5 . Each licence may be transferred only once . Member States may provide for the forwarding of copies to the Commission to take place through a central organization appointed for this purpose . The copies of the certificates should be forwarded to the Commission within three working days following the week in which the abovementioned customs office endorsed them . Article 4 Article 7Licences , extracts from licences and certificates issued by the authorities of a Member State, as well as declarations and certifications accompanied by the stamp of these authorities, shall have the same legal value in each of the other Member States as such documents issued by the authorities of these Member States as well as declarations and certifications accompanied by the stamp of these authorities . 1 . The licence application must include the following information :  a description of the products , specifying the category and the NIMEXE code , in accordance with Annex 1 ,  the quantity of products ( in tonnes ), Article 5  the exporter's name or trade-name , address and telephone and telex number ,  the consignee's name or trade-name and address ,1 . Fully used licences shall be returned at the latest on the eighth working day of their fully used period to the  scheduled date(s ) of export , No L 307 / 58 Official Journal of the European Communities 1 . 11 . 82 2 . The notifications from the Member States shall include : ( a ) a breakdown of the products by category in accordance with Annex I , and in respect of the information referred to in paragraph 1 (b ), moreover by NIMEXE code;  where appropriate , an indication that the products are intended for temporary importation into the United States of America and re-export in the same state or without having been subject to substantial transformation . 2 . The exporter must declare that the goods are of Community origin and that the information on his licence application is accurate . ( b ) a breakdown by licence-holder ; Article 8 ( c) an indication ( in tonnes) for each product destined to be temporarily imported into the United States of America for re-export in the same state or without having been subject to substantial transformation there . 3 . Within the first 15 days of each month the Member States shall inform the Commission of the tonnages in respect of which licences expired in the preceding month . 4 . The Member States shall forward to the Commission, without delay, a copy of each licence and extract once it has been issued . 5 . At the same time as they submit the monthly notifications provided for in paragraph 1 , the Member States shall send to the Commission all relevant information concerning infringements of Regulation (EEC) No 2870/82 and of this Regulation and any penalties thereby imposed . In the case of loss , theft or destruction of the original of an export licence or certificate , the competent authorities which issued or endorsed the said documents may issue or endorse a duplicate . Licences so issued and certificates so endorsed should bear the endorsement 'Duplicata' in red . Article 9 Article 10 1 . Within the first 10 days of each month the Member States shall notify the Commission of: ( a ) the tonnages in respect of which licences were issued during the preceding month ; (b ) the tonnages exported in the month preceding that referred to in paragraph ( a ) above . This Regulation shall enter into force on the day of its publication in the Official Journal of the Europedn Communities . It shall apply from 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1982 . For the Commission Wilhelm HAFERKAMP Vice-President 1 . 11 . 82 Official Journal of the European Communities No L 307 / 59 ANNEX I CCT heading No NIMEXE code Description TSUSA No Description CATEGORY: COLD-ROLLED SHEET (CARBON STEEL ) 73.12-29 (*) Plates and sheets of iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17): Hot coated or plated with metal and not clad : Hoop and strip , not further worked than cold-rolled : Other than in coils , for the manufacture of tin plate and other than 'electrical ' Non-electrical sheets and plates of iron and steel , not further worked than cold-rolled , of a thickness of 3 mm or more 73.13-41 Other than black plate : 607.83-20 607.83-44 Plates , pickled or cold-rolled Sheets , other than pickled 73.12 B II b ) 73.13 B II a ) 73.15 A VI b ) 73.15 A VII b ) 1 High carbon steel 73.64-50 P ) Hoop and strip , not further worked than cold-rolled Sheets and plates : 73.65-53 Not further worked than cold-rolled , of a thickness of 3 mm or more CATEGORY: COLD-ROLLED SHEET (ALLOY STEEL) Hoop and strip , not further worked than cold-rolled : 607.93-20  High-speed steel73.15 B VI b ) 3 73.15 B VI b ) 4 73.74-54 (&gt;) 73.74-59 (') Sheets of iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17 ): Not coated ' or plated with metal and not clad : Other than black plate , pickled or cold-rolled : Other than of tool or stainless steel :  Other than high-speed steel , stainless or heat-resisting or 'electrical ' Sheets and plates , other than 'electrical ', not further worked than cold-rolled , of a thickness of 3 mm or more : Other than silicon electrical steel : 73.15BVIIb)2 aa) 22 73.15BVIIb)2aa)33 73.75-54 73.75-59  High-speed steel Other than heat-resisting steel  Other than high-speed steel , or stainless or heat-resisting CATEGORY: PLATE (CARBON STEEL) 73.15 A VI c) 1 bb ) 73.64-75 Hoop and strip , not further worked than clad , cold-rolled Plates and sheets of iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17 ):  Not coated or plated with metal and not clad : 607.66-15 ( 2 Other than black plate : Not pickled and not cold-rolled : (') Covered if over 12 inches in width . ( 2 ) Excluding semi-finished products , over six inches in thickness , produced by rolling on a primary ( slabbing) mill . No L 307 / 60 Official Journal of the European Communities 1 . 11 . 82 CCT heading No NIMEXE code Description TSUSA No Description Plates : Other than in coils 607.94-00  Clad Plates : Coated or plated with metal other than tin plate , tin coated sheets , terne plate and terne coated sheets : 608.07-10  Valued not over 10 cents per pound 608.11-00  Valued over 10 cents per pound CATEGORY: STRUCTURAL SHAPES (CARBON STEEL) Angles , shapes and sections of iron or steel , hot-rolled , forged , extruded , cold-formed or cold-finished :  Not further worked than forged73.11 All Ilia ) 73.11-20 73.11-31 Angles , shapes and sections , all the foregoing of iron or steel , hot-rolled , forged , extruded or drawn, or cold-formed or cold-finished , whether or not drilled , punched or otherwise advanced : Hot-rolled or cold-formed and weighing over 0 ¢ 29 pound per linear foot : Not drilled , not punched and not otherwise  Not further worked than cold-formed or cold-finished: From coils for re-rolling , universal plates , hoop , strip , sheets or plates  Other than : advanced : Having a maximum cross sectional dimension of three inches or more : III b ) 73.15 A V a ) 73.15 A Vc) 73.11-39 73.63-10 73.63-50 From coils for re-rolling, universal plates , hoop , strip , sheets or plates  Not further worked than forged (high carbon steel )  Not further worked than cold-formed or cold-finished (high carbon steel ) 609.80-05 609.80-15 Wide-flange shapes or sections :  H-piles  Other Other than wide-flange shapes or sections : 609.80-35 609.80-41 609.80-45  Angles  Channels  Other CATEGORY: STRUCTURAL SHAPES (ALLOY STEEL) 609.82-00Bars and rods and hollow mining drill steel ; angles , shapes and sections : Not further worked than forged :  High-speed steel73.15 B V a ) 2 73.15 BY a) 3 73.73-14 (') 73.73-19 (M Angles , shapes and sections , all the foregoing of iron or steel , hot-rolled , forged , extruded , or drawn , or cold-formed or cold-finished, whether or not drilled , punched , or otherwise advanced : Hot-rolled or cold-formed and weighing over 0 ¢ 29 pound per linear foot : Not drilled , not punched and not otherwise advanced  Other than high-speed steel or than stainless or heat-resisting Not further worked than cold-formed or cold-finished: Angles , shapes and sections , made from coils for re-rolling, universal plates , hoop , strip , sheets or plates :  Other than stainless or heat-resisting  Other angles , shapes and sections ; bars and rods : 73.15 B Vc ) 1 bb ) 73.73-49 (M Covered if structural shapes . 1 . 11 . 82 Official Journal of the European Communities No L 307 / 61 CCT heading No NIMEXE code Description TSUSA No Description 73.15 B V c) 2 bb ) 73.15 B V c) 2 cc) 73.15 B V c) 2 dd) 73.73-54 73.73-55 ( ») 73.73-59  Other angles , shapes and sections ; bars and rods :  High-speed steel  S , Pb and P steels ( free-cutting and other)  Other than those under the preceding indent, than stainless or heat-resisting or high-speed steel CATEGORY: HOT-ROLLED BARS (CARBON STEEL) 73.10 D II 73.15 A Yd) 2 73.10-49 ( 2 ) 73.63-79 (2 ) Bars and rods , further worked than clad Bars of steel (other than deformed concrete reinforcing bars ):Bars and rods , further worked than clad (high carbon steel ) Not cold-formed : Not coated or plated with metal :  Flats606.83-10 606.83-30 606.83-50  Rounds  Other CATEGORY: HOT-ROLLED BARS (ALLOY STEEL ) Bars of steel (other than deformed concrete73.73-14 ( 3 ) Bars and rods and hollow mining drill steel ; I 606.97-00 angles , shapes and sections : I Not further worked than forged : reinforcing bars): Other than stainless or tool steel : Not cold-formed 73.15 B V a ) 2 73.15 BV a) 3 73.15 B V d) 2 bb )  High-speed steel 73.73-19 ( 3 )  Other than high-speed or than stainless or heat-resisting 73.73-89 ( 2 ) Further worked than clad :  Other than stainless or heat-resisting CATEGORY: COATED SHEET (GALVANIZED AND OTHER) (CARBON STEEL) Sheets of iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17): Coated or plated with metal : Other than tin plate , tin coated sheets , terne plate and terne coated sheets : Hoop and strip : 73.12 C II 73.12-40 (4 )  Enamelled 73.12 C IV a ) 73.12-61 ( «)  Electrolytically zinc-coated (electro ­ galvanized ) 73.12 C IV b ) 73.12-63 (4 )  Zinc-coated otherwise than electro ­ lytically 73.12 C V a ) 2 73.12-75 C ) Not further worked than clad : cold-rolled 73.12 C V b) 2 dd) 73.12-88 (4 )  Lacquered , varnished , painted or plastic-coated 73.15 A VI c) 2 73.64-79 ( 4 )  Further worked than clad ( high carbon steel ) 608.07-30 608.13-00  Valued not over 10 cents per pound  Valued over 10 cents per pound (*) Covered if structural shapes . ( 2 ) Excluded if cold-finished . ( 3 ) Covered if hot-rolled bar . ( 4 ) Covered if over 12 inches in width . No L 307 / 62 Official Journal of the European Communities 1 . 11 . 82 CCT heading No NIMEXE code Description I TSUSA I No Description CATEGORY: COATED SHEET (ALLOY STEEL) AND TERNE PLATE AND SHEET Hoop and strip :  Lead-coated Plates and sheets of iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17): 73.12 C IV c) 73.15 B VI c) 1 bb ) 73.15 B VI c) 2 bb ) 73.12-65 ( ») 73.74-74 ( ») 73.74-89 ( »)  Not further worked than clad : cold-rolled ( alloy steel )  Further worked than clad : other than stainless or heat-resisting 608.01-00 Coated or plated with metal : Terne plate and terne coated sheets 608.14-40 Sheets of alloy iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17): Coated or plated with metal other than tin plate , tin coated sheets , terne plate and terne coated sheets CATEGORY: TIN PLATE (NOT INCLUDING BLACK PLATE ) 73.12 C III b 73.12-59 Hoop and strip , tinned , other than tin plate Plates and sheets of iron or steel , not cut , not pressed and not stamped to non-rectangular shape (except as provided in 609.17): Coated or plated with metal : Tin plate and tin coated sheets : 607.96-00 607.97-00 607.99-00  Imported for use in the manufacture of maple sap evaporators  Other , valued not over 10 cents per pound  Other , valued over 10 cents per pound CATEGORY : RAILS Rails of steel : Other than alloy steel :  Standard T rails yard  Other  Alloy steel over 60 pounds per Railway and tramway track construction material of iron or steel , the following : rails , rack rails , chairs , chair wedges and other material specialized for joining or fixing rails : Rails current-conducting , with parts of non-ferrous metal 610.20-10 610.20-20 610.21-0073.16 A I 73.16-11 (M Covered if over 12 inches in width . EUROPEAN COMMUNITY ANNEX II 1 Exporter (full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No / ORIGINAL 2 EXTRACT of export licence no I 4 Quota year3 Period of validity from until included5 Licence transferred to (full name and address 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the Customs office at which Customs formalities for export to the United States of America are completed . 7 Category and detailed description of iron and steel products 8 NIMEXE Codes 9 Quantity (metric tonnes) 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature : included Stamp of competent authority : Stamp of competent authority : ATTRIBUTION OF QUANTITIES EXPORTED OR FOR WHICH AN EXTRACT IS ISSUED 12 Quantities (metric tonnes) 13 Customs export document (type, number and date) or extract (number and date) 14 Name , Member State, signature and stamp of attributing . authority Available Attributed Available - Attributed Available Attributed Available Attributed Available &gt; Attributed Available Attributed EUROPEAN COMMUNITY 1 Exporter (full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No / COPY 4 Quota year2 EXTRACT of export licence no I 3 Period of validity from untilS Licence transferred to (full name and address) included 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the Customs office at which Customs formalities for export to the United States of America are completed . 7 Category and detailed description of iron and steel products 8 NIMEXE Codes 9 Quantity (metric tonnes) 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature : included Stamp of competent authority : Stamp of competent authority : class="page"> EUROPEAN COMMUNITY ANNEX M 1 Exporter (full name and address) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No ORIGINAL 2 Consignee (full name and address) 3 Export licence No / issued in (Member State) 4 Extract No / issued in (Member State) of export licence No / issued in (Member State) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the Customs office at which Customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the Customs office shown in box no 7 , must be produced to the competent authorities in the United States of America at the time of importation . 5 Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes ) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The quantity (metric tonnes ) of iron and steel products shown above has been attributed | | to the export licence shown in box no 3 I 1 to the extract shown in box no 4 . *) Signature : Stamp :Customs export document : type :. number : date : Customs office : Member State : *) The appropriate box to be indicated like this : [x ] class="page"> EUROPEAN COMMUNITY 1 Exporter (full name and address) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 Consignee (full name and address) 3 Export licence No / issued in (Member State) 4 Extract No / issued in (Member State) of export licence No / issued in (Member State) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the Customs office at which Customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the Customs office shown in box no 7 , must be produced to the competent authorities in the United States of America at the time of importation . 5 Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The quantity (metric tonnes ) of iron and steel products shown above has been attributed | | to the export licence shown in box no 3 I 1 to the extract shown in box no 4 . *) Signature : Stamp :Customs export document : type : number : date : [ Customs office : Member State : *) The appropriate box to be indicated like this : fx ] class="page"> 1 . 11 . 82 Official Journal of the European Communities No L 307 / 71 ANNEX IV Technical provisions relating to export licences, extracts thereof, and certificate forms 1 . Licences , extracts thereof and forms shall be made up in sets containing at least one original , a copy for the issuing authority and a copy for the Commission . Certificate forms shall be made up in sets containing at least one original , a copy for the customs , a copy for the authority issuing the export licence or the extract thereof and a copy for the Commission . 2 . Forms referred to in point 1 shall be printed on white paper dressed for writing and weighing at least 40 g /m2 . Their size shall be 210 x 297 mm . 3 . The Member States shall be responsible for having the forms referred to in point 1 printed . These may also be printed by printers appointed by the Member State in which they are established . In the latter case , reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address , or a mark enabling the printer to be identified , and an individual serial number . The number shall be preceded by the following letters according to the country in which the forms are utilized : 'BE ' for Belgium , 'DK' for Denmark , 'DE' for the Federal Republic of Germany , 'FR' for France , 'GR' for Greece , 'IE ' for Ireland , ' IT' for Italy, 'LU' for Luxembourg , 'NL' for the Netherlands and 'GB' for the United Kingdom . 4 . Licences , extracts thereof and forms shall be printed in one of the official languages of the Community , as specified by the competent authorities of the issuing Member State . Certificates shall be printed in English .